UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

THERESA I.,

                                     Plaintiff,

                  v.                                                               3:17-CV-1317
                                                                                       (DJS)
NANCY A. BERRYHILL, Acting Commissioner of
Social Security,

                                     Defendant.


APPEARANCES:                                                     OF COUNSEL:

LACHMAN & GORTON                                                 PETER A. GORTON, ESQ.
Counsel for Plaintiff
1500 East Main Street
P.O. Box 89
Endicott, New York 13761-0089

SOCIAL SECURITY ADMINISTRATION                                   JOHANNY SANTANA, ESQ.
Office of Regional General Counsel                               Special Assistant U.S. Attorney
Counsel for Defendant
26 Federal Plaza - Room 3904
New York, New York 10278

DANIEL J. STEWART
United States Magistrate Judge

                         MEMORANDUM-DECISION AND ORDER 1

         Currently before the Court, in this Social Security action filed by Theresa I.

(“Plaintiff”) against the Commissioner of Social Security (“Defendant” or “the


1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 8 & General Order 18.
Commissioner”) pursuant to 42 U.S.C. §§ 405(g), are Plaintiff’s Motion for Judgment

on the Pleadings and Defendant’s Motion for Judgment on the Pleadings. Dkt. Nos. 10,

15 & 18. For the reasons set forth below, Plaintiff’s Motion for Judgment on the

Pleadings is granted, and Defendant’s Motion for Judgment on the Pleadings is denied.

The Commissioner’s decision denying Plaintiff’s disability benefits is reversed and

remanded for further proceedings.

                           I. RELEVANT BACKGROUND

                                A. Factual Background

       Plaintiff was born in 1963. Dkt. No. 9, Admin. Tr. (“Tr.”), p. 305. Plaintiff

reported completing high school. Tr. at p. 311. Plaintiff has past work experience as a

stock person, cashier, working with a paper company, and as a receptionist. Tr. at p.

311. Plaintiff alleges disability due to a left ankle injury, a broken left knee cap, chronic

joint pain, and chronic fatigue. Tr. at p. 310 & 379.

                                 B. Procedural History

       Plaintiff applied for Disability Insurance Benefits and Supplemental Security

Income on September 24, 2014. Tr. at pp. 11 & 305-317. She alleged a disability onset

date of June 1, 2013. Tr. at p. 305. Plaintiff’s applications were initially denied on

November 25, 2014, after which she timely requested a hearing before an

Administrative Law Judge (“ALJ”). Tr. at pp. 161-166 & 172-173. Plaintiff appeared

at a hearing before ALJ Kenneth Theurer on April 26, 2017. Tr. at pp. 32-79. On May

                                             2
19, 2017, the ALJ issued a written decision finding Plaintiff was not disabled under the

Social Security Act. Tr. at pp. 11-22. On October 27, 2017, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. Tr. at pp. 1-6.

                                C. The ALJ’s Decision

       In his decision, the ALJ made the following findings of fact and conclusions of

law. First, the ALJ found that Plaintiff meets the insured status requirements under the

Social Security Act through June 30, 2013 and that she had not engaged in substantial

gainful activity since June 1, 2013, the alleged onset date. Tr. at p. 13. Second, the ALJ

found that Plaintiff had the following severe impairments: status post ankle surgery,

degenerative joint disease in the knee, and status post abdominal and gastrointestinal

surgeries. Tr. at p. 13. Third, the ALJ found that Plaintiff does not have an impairment

or combination of impairments that meets or medically equals one of the listed

impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”). Tr. at p. 15. Fourth,

the ALJ found that Plaintiff has the residual functional capacity (“RFC”) to:

                  lift ten pounds occasionally, sit for approximately
                  six hours, stand or walk for approximately two
                  hours in an eight hour day, with normal breaks,
                  occasionally climb ramps or stairs, and occasionally
                  balance stoop, and crouch. The claimant should
                  never climb ladders, ropes or scaffolds and should
                  never kneel or crawl. The claimant needs to
                  alternate from a seated to a standing position once
                  per hour for no more than five minutes, while
                  remaining on task. She requires the use of a cane
                                            3
                  for prolonged ambulation, but retains the ability to
                  carry small items in her free hand. This is
                  consistent with the ability to perform less than the
                  full range of sedentary work as defined in 20 CFR
                  404.1567(a) and 516.967(a).

Tr. at p. 15. Fifth, the ALJ found that Plaintiff could perform her past relevant work as

a receptionist. Tr. at p. 21. The ALJ, therefore, concluded that Plaintiff is not disabled.

Tr. at p. 21.

                  D. The Parties’ Briefing on Their Cross-Motions

       Plaintiff raises three issues for consideration by the Court. See generally Dkt.

No. 10, Pl.’s Mem. of Law. First, Plaintiff contends that the ALJ erred in failing to

properly consider or give weight to the opinion of Dr. Lawrence Wiesner, one of her

treating providers. Id. at pp. 6-13. Second, that the ALJ erred in finding that Plaintiff

could perform her past relevant work. Id. at p. 14. Finally, Plaintiff alleges that

Defendant failed to sustain her burden of showing that there are jobs existing in

significant numbers in the national economy that Plaintiff could perform. Id.

       In response, Defendant contends that there was no error in the ALJ’s analysis of

the medical opinions in Plaintiff’s case. Dkt. No. 15, Def.’s Mem. of Law at pp. 3-12.

Defendant contends that the ALJ performed an appropriate review of the medical record,

made an RFC determination that was supported by substantial evidence in the record,

and that the finding that Plaintiff was not disabled should be affirmed. Id. In particular,

Defendant contends that there was no error in the ALJ’s assessment of Dr. Weisner’s

                                            4
opinion. Id. at pp. 5-8. As to Plaintiff’s two additional arguments, Defendant contends

only that these are intertwined with Plaintiff’s RFC argument and should be rejected for

the same reasons advanced as to that issue. Id. at p. 12.

                        II. RELEVANT LEGAL STANDARD

                                A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).             Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that

amounts to “more than a mere scintilla,” and has been defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than




                                            5
one rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained

“even where substantial evidence may support the plaintiff’s position and despite that

the court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                         B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step

process is as follows:

                                           6
              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity. If he is not,
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his
              physical or mental ability to do basic work activities. If the
              claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has
              an impairment which is listed in Appendix 1 of the
              regulations. If the claimant has such an impairment, the
              [Commissioner] will consider him disabled without
              considering vocational factors such as age, education, and
              work experience; the [Commissioner] presumes that a
              claimant who is afflicted with a “listed” impairment is
              unable to perform substantial gainful activity. Assuming the
              claimant does not have a listed impairment, the fourth
              inquiry is whether, despite the claimant’s severe
              impairment, he has the residual functional capacity to
              perform his past work. Finally, if the claimant is unable to
              perform his past work, the [Commissioner] then determines
              whether there is other work which the claimant could
              perform. Under the cases previously discussed, the claimant
              bears the burden of the proof as to the first four steps, while
              the [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                    III. ANALYSIS

       Plaintiff’s primary submission to the Court is that the ALJ erred in not properly

considering the opinion of Dr. Lawrence Weisner, one of Plaintiff’s treating physicians.




                                             7
Pl.’s Mem. of Law at pp. 6-13. Upon review of the record, the Court agrees with

Plaintiff and remands the matter for further proceedings.

       Under the Regulations, a treating physician’s opinion as to the nature and severity

of a claimant’s impairment is entitled to “controlling weight” when it “is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with other substantial evidence in [the] case record.”           20 C.F.R. §

416.927(d)(2); see also Rosa v. Callahan, 168 F.3d 72, 78-79 (2d Cir. 1999). “In order

to override the opinion of a treating physician . . . the ALJ must explicitly consider, inter

alia: (1) the frequency, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining

medical evidence; and (4) whether the physician is a specialist.” Selian v. Astrue, 708

F.3d 409, 418 (2d Cir. 2013); see also Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015).

       “Under the applicable regulations, the Social Security Administration is required

to explain the weight it gives to the opinions of a treating physician.” Snell v. Apfel, 177

F.3d 128, 133 (2d Cir.1999); see also 20 C.F.R. §§ 404.1527(c)(2) & 416.927(c)(2)

(“We will always give good reasons in our notice of determination or decision for the

weight we give your treating source’s medical opinion.”). Here, the ALJ failed to do so

as it relates to Dr. Weisner’s opinion. After noting the limitations Dr. Weisner found

regarding Plaintiff’s functional abilities, the ALJ noted only that Dr. Weisner “did not

identify what diagnoses or conditions cause these limitations.” Tr. at p. 21. Though he

                                             8
clearly did not afford controlling weight to this opinion, the ALJ did not specifically

state what, if any, weight he was affording to it. This omission is particularly striking

in this case given that the ALJ made this type of particularized finding regarding each

of the other eleven medical opinions he considered. See Tr. at pp. 18-20; see also Def.’s

Mem. of Law at p. 8 (“the ALJ also explained the basis and weight assigned to all other

opinions in the record.”). 1

        The ALJ’s unexplained failure to recite how much weight he was affording Dr.

Wiesner’s opinion warrants remand. “In the absence of a specific allocation of weight

to each opinion and clearly stated reasons for such weight, the court cannot ascertain

whether the ALJ correctly applied the treating physician rule in assessing plaintiff’s

eligibility for disability benefits.” Robinson v. Astrue, 2010 WL 3924680, at *3

(E.D.N.Y. Sept. 29, 2010). Courts have routinely reached similar conclusions and

remanded matters to Defendant when the ALJ fails to indicate the weight given to a

particular medical opinion. See, e.g., Robles v. Astrue, 2013 WL 1180417, at *2

(S.D.N.Y. Mar. 19, 2013); Robinson v. Astrue, 2010 WL 3924680, at *3; Kennedy v.

Astrue, 2010 WL 2771904, at *4 (N.D.N.Y. June 25, 2010), report and recommendation

adopted, 2010 WL 2771895 (N.D.N.Y. July 12, 2010).


1
 Defendant argues that Dr. Weisner’s opinion was given “little weight,” Def.’s Mem. of Law at p. 7, but the ALJ
did not make such an express statement and it is unclear how Defendant arrives at this conclusion since the ALJ
assessed other opinions with varying levels of weight ranging from no weight at all, to light or some weight, to
great weight. Tr. at p. 21. Defendant’s conclusory allegation is insufficient to avoid remand. See Demera v.
Astrue, 2013 WL 391006, at *3 (E.D.N.Y. Jan. 24, 2013) (citing Snell v. Apfel, 177 F.3d at 134) (“post hoc
rationalizations for the ALJ’s decision are not entitled to any weight.”).

                                                       9
       Defendant is correct that an error such as this can sometimes be deemed harmless.

See, e.g., Hazelton v. Comm’r of Soc. Sec., 2017 WL 1437194 at * 6 (N.D.N.Y. Apr. 21,

2017). In Hazelton, while the ALJ did not expressly indicate the weight being afforded

to a medical opinion, it was clear that the ultimate RFC determination was consistent

with that opinion. As such, any error was harmless. Id. This, however, is not an

appropriate case for such a finding. Here, the parties vigorously dispute the significance

of Dr. Weisner’s opinion and the RFC determination reached by the ALJ. The RFC is

inconsistent with Dr. Weisner’s opinion in significant ways. Compare Pl.’s Mem. of

Law at pp. 6-9 & Dkt. No. 18, Pl.’s Reply Mem. of Law with Def.’s Mem. of Law at pp.

5 & 7-8. The parties also actively dispute the propriety of the ALJ’s reliance on other

opinions in the record which are counter to Dr. Weisner’s opinion. Compare Pl.’s Mem.

of Law at pp. 11-13 & Pl.’s Reply Mem. of Law at pp. 2-3 with Def.’s Mem. of Law at

pp. 9-12. As a general matter, the resolution of such factual disputes about the state of

medical evidence in the record is best left to the ALJ in the first instance. Atkinson v.

Comm’r of Soc. Sec., 2017 WL 1288723, at *7 (N.D.N.Y. Apr. 6, 2017).

       An ALJ has an obligation to explain his “decision explicitly and with sufficient

specificity that a reviewing court can decide whether there are legitimate reasons for the

ALJ’s [decision] and whether his decision is supported by substantial evidence.” Stokes

v. Comm’r of Soc. Sec., 2014 WL 4346427, at *15 (N.D.N.Y. Sept. 2, 2014). Here, the




                                           10
decision under review does not provide sufficient reasons to substantiate its conclusions

and remand is required. 2

                                            IV. CONCLUSION

         ACCORDINGLY, it is

         ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings is

GRANTED; and it is further

         ORDERED, that Defendant’s Motion for Judgment on the Pleadings is

DENIED; and it is further

         ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

REMANDED for further proceedings; and it is further

         ORDERED, that the Clerk of the Court serve a copy of this Memorandum

Decision and Order on the parties.

Dated: March 13, 2019
       Albany, New York




2
 Plaintiff’s other contentions necessarily relate to the propriety of the RFC determination and in light of the remand
ordered here may be raised again to the ALJ.
                                                         11
